Citation Nr: 1334400	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  06-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as due to in-service herbicide exposure.
	

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, his son, and B.R.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to January 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2006, the Veteran and his spouse testified at a hearing held before a Decision Review Officer at the RO.  A transcript of that proceeding is of record.

In January 2008, the Veteran, along with other witnesses, testified at a hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding also is of record.

When this case was before the Board in January 2011, the Veteran's claim for service connection for back disability was denied and his claims for service connection for bilateral hearing loss disability and bilateral upper extremity peripheral neuropathy were remanded for further development.  The claim for service connection for left ear hearing loss disability was thereafter resolved by a July 2012 rating decision granting the claim.

The Veteran appealed the Board's January 2011 denial of service connection for back disability to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 order, the Court granted a joint motion of the parties, vacated the Board's denial, and remanded that matter for action in compliance with the joint motion

In July 2012, the Board remanded the issue of entitlement to service connection for a back disability for additional development.  

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's current back disability, diagnosed as degenerative joint disease of the lumbar spine, status post lumbar fusion, is etiologically related to his active service.  

2.  Right ear hearing loss disability was not present until more than one year following the Veteran's discharge from service, is not etiologically related to service, and was not caused or permanently worsened by his service-connected allergic rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, diagnosed as degenerative joint disease of the lumbar spine, status post lumbar fusion, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has also held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the back claim, the record reflects that the Veteran has been provided all required notice, to include notice with respect to the disability rating and effective date elements of the claim.  Moreover, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required before the Board decides this claim.


As for the Veteran's claim seeking entitlement to service connection for right ear hearing loss disability, the record reflects that the Veteran was provided all required notice in letters mailed in September 2004 and March 2006.  Although the Veteran was not provided notice concerning the disability-rating and effective-date elements of this claim until March 2006, after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for right ear hearing loss.  Therefore, no disability rating or effective date will be assigned so the failure to provide earlier notice with respect to these elements of the claims is no more than harmless error.  

The duty to assist the Veteran has also been satisfied.  The originating agency has obtained all of the Veteran's available service treatment records, and obtained, or made all reasonable attempts to obtain, the Veteran's identified VA and private medical treatment records.  The Board notes that the Veteran has indicated that post-service treatment records from the Northport VA Medical Center (VAMC) would be relevant to his case.  However, the RO submitted a request to the Northpoint VAMC for such records with a response dated in October 2004 indicating that there were no treatment records found at Northport for the Veteran.  The only indication of the Veteran in the hospital's records was a piece of paper with the Veteran's relevant information (name, address, date of birth, and social security number) with a stamp indicating "REJECTED" with a date of October 1975.  

The Veteran was provided with VA audiological examinations in November 2004 and March 2011.  For each examination, the examiner reviewed the Veteran's claims files, discussed with the Veteran his pertinent medical history, examined the Veteran, and properly supported the opinions provided.  The Board finds these examination reports are adequate for adjudication purposes.  Neither the Veteran nor his representative has claimed that either examination report is not adequate for adjudication purposes.

In January 2011, the Board remanded the hearing loss issue to obtain updated VA treatment records; and afford the Veteran an examination to ascertain whether his current bilateral hearing loss was secondary to or aggravated by his service-connected allergic rhinitis.  The Appeals Management Center subsequently obtained the Veteran's updated VA treatment records, and arranged for aforementioned VA audiological evaluation in March 2011.  Accordingly, the Appeals Management Center has complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of these claims.

Legal Criteria

Service connection may be established for disability resulting from personal injury or disease, or for aggravation of a preexisting injury or disease in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of the hearing loss claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Back Disability

A June 1970 service treatment record notes the Veteran's complaint of back pain and shows that the back pain was attributed to acute lumbosacral strain.  No follow up treatment is documented in the later service treatment records.  The report of the Veteran's separation examination, conducted in January 1972, shows that his spine was found to be normal.  On a medical history report completed at that time, the Veteran denied a history or recurrent back pain.

Post-service treatment records and records from the Social Security Administration indicate that the Veteran injured his back while working as a carpet and linoleum floor installer.  More specifically, a May 1973 examination report indicates that the Veteran gave a history of injuring himself at work on March 9, 1973, while lifting a radiator in an uncomfortable position.  The examiner indicated that the Veteran was 100 percent disabled due to this injury.  A hospital discharge summary from Southside Hospital, dated in April 1974, notes that he had a herniated disc for which he underwent a laminectomy and a foraminotomy at L5-S1.  

More recent medical evidence of record reflects that the Veteran's current back disability has been diagnosed as degenerative joint disease of the lumbar spine, status post lumbar fusion.  Thus, the evidence establishes an in-service back injury, as well as the presence of a current back disability.  Accordingly, the remaining question to be answered is whether the Veteran's current back disability was caused or aggravated by his active service.

For his part, the Veteran contends that he has had back problems since his original injury during service.  During his January 2008 hearing before the Board, he testified that he had been treated on several occasions in service for back problems, with the relevant in-service treatment records having been lost or misplaced.  The Veteran has claimed that his separation examination was perfunctory in nature.  

There is, however, significant evidence of record which draws into question the credibility of the Veteran.  Specifically, he denied having a recurrent back problem on the medical history report completed pursuant to his separation examination.  A May 1973 treatment report notes that he gave a history of injuring himself at work on March 9, 1973, while lifting a radiator in an uncomfortable position.  The Veteran's written claim for Social Security disability benefits indicates that the first time his back illness or injury bothered him was on March 9, 1973.  Additionally, an April 1990 VA treatment report notes that the Veteran had been on disability due to a back injury while doing carpeting and linoleum work fifteen years prior.  This report, which notes the Veteran had served in the Army, includes no reference to any in-service injury.  Finally, an April 1998 disability evaluation record notes that the Veteran reported undergoing a laminectomy in 1974 related to a work injury fourteen months prior to the surgery.  Thus, at least as far as the Veteran is concerned, the date of onset of his back injury appears to be dependent upon where is seeking benefits from.

In support of his claim, the Veteran has submitted statements, dated in May 2012, from K.B. and J.M.B., M.D., both of whom served with the Veteran.  In his letter, K.B. reported that the Veteran had injured his back during basic training, and that he had been placed on light duty for a time.  

As for Dr. B., he reported having served with the Veteran for almost an entire year.  He indicated that during that time the Veteran frequently complained of low back pain, especially while driving long distances and while doing heavy work.  Dr. B. also reported that the Veteran had also complained at times of pain and numbness radiating down one of his legs.  Dr. B. added that since becoming a doctor and treating many people with back pain, he now recognizes the Veteran's symptoms as radiculopathy caused by compression of a spinal nerve in his lumbar spine.  Dr. B. then stated, "I am absolutely certain that [the Veteran] injured his lumbar spine while serving in Vietnam.  In fact, because of his symptomatology, this injury appears to have involved a lumbar disc which herniated and compressed a lumbar spinal nerve."

In addition to Dr. B., an undated medical opinion supporting the Veteran's claim was received from W.C., M.D.  Dr. C. reported that he had reviewed the Veteran's records, and that there was a 90 percent possibility that the Veteran's current low back disability was related to his in-service injury.  

More recently, the Veteran submitted an internet article citing recent studies which suggest that low back pain continues to affect people for long periods after it first begins.

Standing in contrast to this evidence are medical opinions provided by a VA examiner in August 2008, and a Disability Benefits Questionnaire (DBQ) examiner in August 2012.  In summary, both of these examiners opined that it was less likely than not that the Veteran's current back disability was related to his military service.  In reaching this conclusion, both examiners cited the lack of any follow up treatment during the Veteran's military service, along with the normal spine findings shown on his January 1972 separation examination.  In addition, both examiners cited the multiple references, made by the Veteran himself, that his back disability began in March 1973.

After reviewing all of the evidence of record, the Board finds significant probative value in the May 2012 medical opinion submitted by J.M.B., M.D.  Dr. B. stated that he personally witnessed the Veteran's in-service symptomatology, which he opined is indicative of a lumbar disc herniation.  At the same time, the Board also attaches significant probative value to the opinions received from the VA and DBQ examiners.  Both of these opinions are well reasoned and are also supported by the documented evidence of record.

Resolving all doubt in favor of the Veteran, service connection for a back disability, diagnosed as degenerative joint disease of the lumbar spine, status post lumbar fusion, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Ear Hearing Loss Disability

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for right ear hearing loss disability.

The Veteran served in active duty from October 1969 to January 1972.  On an undated Allergy History Questionnaire (created sometime between April 1969 and April 1970 based upon the Veteran's age as listed in the questionnaire), the Veteran reported that he is bothered at times with attacks of hearing loss in either ear which later clears up.  He also reported having a history of hearing noises in the ears from time to time.  A March 1972 treatment report noted his complaints of ear ache for the past two days.  The report indicated that he was prescribed ear drops as treatment.  No follow up treatment was indicated.  

The Veteran's service treatment records document no diagnosis of left or right ear hearing loss.  His January 1972 separation examination disclosed that his ears and ear drums were normal.  An audiological examination was conducted at that time and revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On a medical history report, completed pursuant to his separation examination, the Veteran denied having any history of hearing loss or ear trouble.

In July 2004, the Veteran file his initial claim seeking service connection for bilateral hearing loss.  The first post service evidence of hearing loss, as defined by VA in 38 C.F.R. § 3.385, is the report of a November 2004 VA audiological examination.  

Despite his having reported a history of hearing loss, which later clears up, a chronic right ear hearing loss disability is not shown in service or within the first post service year.  His separation examination noted normal findings on an audiological examination.  Moreover, on a medical history report completed at this time, the Veteran denied having any history of hearing loss or ear trouble.  Thus, the Board concludes that right ear hearing loss, as defined by VA under 38 C.F.R. 3.385, was not shown during the Veteran's service.  

Similarly, there is no probative evidence of the presence of sensorineural hearing loss to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection is not warranted for the disability on a presumptive basis.

With respect to whether the Veteran's current right ear hearing loss disability is related to his military service or service-connected allergic rhinitis, the Board notes that the Veteran was afforded a VA audiological examination in November 2004.  The VA examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss was related to his military service, including his in-service noise exposure.  The VA examiner reached this conclusion after having reviewed the Veteran's claims file, discussing the history of this condition with the Veteran, and conducting an audiological evaluation of the Veteran.  In support of the opinion, the VA examiner noted that the findings on the Veteran's in-service audiological evaluations upon induction and separation were well within normal limits.  Consequently, there is no competent evidence linking the current hearing loss to noise exposure during service.  

Finally, a VA examiner in March 2011 opined that it was less likely than not that the Veteran's right ear hearing loss was related to his service-connected allergic rhinitis.  In support of this conclusion, the VA examiner noted that the Veteran's right ear had sensorineural (inner ear) hearing loss with normal middle ear function.  

In fact, there is no medical evidence linking the Veteran's right ear hearing loss disability to his active service or service-connected disability.

While the Board has considered the Veteran's statements, as discussed above, the Board has not found the Veteran's statements concerning the onset of his hearing loss in service to be as probative as the objective medical evidence at that time indicating that it was not present in service.  In addition, the Veteran himself denied having a history of hearing loss at the time of his separation examination.

Moreover, to the extent that the Veteran believes that his right ear hearing loss is attributable to service or to his service-connected allergic rhinitis, the Board finds that the Veteran's lay opinions concerning these matters requiring medical expertise are of no probative value.  

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Service connection for a back disability, diagnosed as degenerative joint disease of the lumbar spine, status post lumbar fusion, is granted.

Service connection for right ear hearing loss disability is denied.

REMAND

The Veteran is seeking entitlement to service connection for peripheral neuropathy of his upper extremities.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Pursuant to the Board's January 2011, the RO or the Appeals Management Center (AMC) was directed to schedule the Veteran for an appropriate examination to determine the nature and etiology of his left ulnar neuropathy.  The Board pointed out that an October 1971 in-service treatment report shows a diagnosis of possible ulnar palsy; and that a post service VA examination performed in May 2008 reflects that he was diagnosed with left ulnar neuropathy across the elbow based on objective evidence.  

Although he was scheduled for a VA examination for peripheral nerves in February 2011, the VA examiner concluded that there was no current diagnosis of a left ulnar neuropathy; and therefore there was no evidence of a left ulnar neuropathy as a result of his active military service.  The absence of evidence of left ulnar neuropathy on the current VA examination is not fatal to the claim.  In this regard the Board notes that the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Under these circumstances, the directives of the Board's January 2011 remand have not been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Accordingly, a new examination must be conducted, and the examiner must address the issue of whether any current upper extremity peripheral neuropathy, including left ulnar neuropathy across the elbow and bilateral carpal tunnel syndrome noted in June 2008, is related to his military service, including his in-service exposure to herbicides.

Accordingly, this case is REMANDED to the RO or AMC, in Washington, D.C., for the following actions:

1.  Arrange for the Veteran to be scheduled for an examination by a physician with sufficient expertise to determine the nature and etiology of any upper extremity peripheral neuropathy present during the period of the claim, including left ulnar neuropathy across the elbow and bilateral carpal tunnel syndrome.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should express an opinion with respect to any upper extremity peripheral neuropathy diagnosed during the pendency of the claim (since July 2004), including left ulnar nerve neuropathy across the elbow and bilateral carpal tunnel syndrome, as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's in-service exposure to herbicide agents or is otherwise related to his active service.

The rationale for all opinions expressed must also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                        (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


